J. S57014/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

NADINE L. COMEAU                        :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                  v.                    :
                                        :
WILLIAM J. BURGER,                      :        No. 1617 WDA 2015
                                        :
                       Appellant        :


            Appeal from the Order Entered September 21, 2015,
               in the Court of Common Pleas of Erie County
             Domestic Relations Division at No. NS 200002722,
                       PACSES Case No. 854102781


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STRASSBURGER,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:              FILED AUGUST 15, 2016

     William J. Burger (“Father”) appeals pro se from the September 21,

2015 order denying his motion to recuse. We affirm.

     The record reflects that Father and Nadine L. Comeau (“Mother”) are

the parents of one minor child.       Father’s child support obligation was

originally established in 2002.    Since that time, Mother and Father have

petitioned the trial court to modify Father’s support obligation numerous

times.

     The record further reflects that on September 17, 2015, Father filed a

motion to recuse “built upon the premise that [the trial court’s] rulings in

this case have all been false. . . .” (Motion to recuse, 9/17/15 at 1, ¶ 2.)

On September 21, 2015, the trial court denied the motion. Father then filed



* Retired Senior Judge assigned to the Superior Court.
J. S57014/16


a timely notice of appeal.     The trial court ordered Father to file a concise

statement of errors complained on appeal pursuant to Pa.R.A.P. 1925(b).

Father complied. The trial court then filed a Rule 1925(a) opinion.

      Father raises the following issues for our review:

               1.   Did the trial judge err in not removing herself
                    from a case where she has falsified a Court
                    Order and admitted it on the record in 2013;
                    and then falsified two more Orders in May
                    2015, establishing a behavioral pattern, and
                    impeaching her entire record?

               2.   Did the trial judge err in not removing herself
                    from a case where she has been caught
                    1) rigging the Erie County judicial selection
                    process,    2)    frustrating   the    [Father’s]
                    Constitutional Right to bring matters before an
                    impartial Court, 3) involving herself in Support
                    Cases at intake, and 4) keeping “special” cases
                    flagged for only her courtroom?

               3.   Did the trial judge err in not recusing from a
                    case where she personally attempted to
                    defraud the [Father] of a $40 filing fee in May
                    2015, and delivered a falsified final Order in
                    place of an Order for Conference, on
                    Defendant’s 5/6/15 petition?

Father’s brief at viii.

      In his brief, Father admits that he previously filed a motion for recusal

that the trial court denied and that this court quashed on appeal. (Father’s

brief at 2.)    Our review of the record reveals that on May 28, 2014, this

court quashed as untimely Father’s appeal of the September 18, 2013 order

denying Father’s motion for recusal at No. 1704 WDA 2013 (consolidated




                                       -2-
J. S57014/16


with No. 1677 WDA 2013).          Comeau v. Burger, 104 A.3d 63 (Pa.Super.

2013) (unpublished memorandum).

      The record further reflects that on May 10, 2016, this court quashed as

untimely Father’s appeal of the May 22, 2015 order making an interim order

a final order for child support at No. 994 WDA 2015 (consolidated with

No. 1021 WDA 2015). Comeau v. Burger, 2016 Pa.Super. Unpub. LEXIS

1585 (May 10, 2016). Of the eight issues Father raised in that appeal, one

raised trial court error for failure to recuse.

      Additionally, although Father now appeals from the September 21,

2015 order denying his motion to recuse, Father fails to provide any

authority to support his position that the trial court abused its discretion in

denying his recusal motion. Therefore, on that basis alone, Father waives

his issues on appeal.     Pa.R.A.P. 2119(a) (an appellate brief must contain

“discussion and citation of authorities” to each issued raised); see also

Butler v. Illes, 747 A.2d 943, 944 (Pa.Super. 2000) (“When issues are not

properly raised and developed in briefs, when briefs are wholly inadequate to

present specific issues for review, [this] court will not consider the merits

thereof.” (citations omitted)).

      Moreover, Father’s brief reveals that what he really seeks on appeal is

a modification of support. As Father states,

            Since the lower Court has never ruled on Father’s
            petition for Modification since 2013, because he
            cannot appear in Judge Kelly’s courtroom for a pre-
            fixed sham of a hearing; he has been forced to


                                       -3-
J. S57014/16


             employ his right to bring the unheard matter before
             the Court again, and again, and again . . . .

Father’s brief at 6. Because the argument Father presents in his brief bears

no relation to the issue of whether the trial court abused its discretion in

denying his recusal motion, we decline Father’s invitation to consider it.

      That being said, after reviewing the record, we agree with the learned

trial court that:

             Father’s allegations of error are an attempt to
             relitigate previously decided issues by making
             accusations of bias against the Court regarding prior
             rulings -- rulings which have been fully litigated and
             consistently upheld. See, for example, Superior
             Court Dockets 522 WDA 2008, 443 WDA 2012, 705
             WDA 2012, 1172 WDA 2012 and 1883 WDA
             2012. . . .

Trial court opinion, 11/3/15 at 1.

      We find no abuse of discretion.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/15/2016




                                     -4-